Citation Nr: 0419571	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  95-20 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable rating for impotence.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from July 1951 to February 
1953.  




This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This case has previously come before the Board.  In February 
2003, the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appellant was afforded a hearing before a hearing officer 
at the RO in October 1995.  A transcript of the hearing has 
been associated with the claims folder.  

In correspondence received in April 2002, the appellant 
indicated that he no longer desired a hearing.  Thus, the 
hearing request is considered withdrawn.  38 C.F.R. § 20.704 
(2003).  


FINDING OF FACT

The external genitalia are normal.  


CONCLUSION OF LAW


The schedular criteria for a compensable evaluation for 
impotence have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.115b, Diagnostic Codes 7599-7522 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Benefits under the provisions of 38 U.S.C.A. § 1151 for 
impotence as a residual of transurethral resection of the 
prostate (TURP) was established in a May 1995 rating 
decision.  A zero percent evaluation was assigned.  Special 
monthly compensation for loss of use of a creative organ was 
granted.  

VA inpatient treatment records, dated in August 1990, reflect 
that the appellant underwent a transurethral resection of 
prostate with transurethral incision of the vesical neck.  
The records note, "[e]xternal genitalia - uncircumcised 
penis."  

VA inpatient treatment records, dated in March 1991, reflect 
that the appellant underwent transurethral incision of the 
vesicle neck and limited transurethral resection of the 
prostate.  The records note that the external genitalia were 
normal.  

In a notice of disagreement, received in June 1995, the 
appellant related that impotence had had a negative impact on 
his life.

At a personal hearing before a hearing officer at the RO in 
October 1995, the appellant testified that because of 
impotence, he had no sexual life, had lost his wife.  
Transcript at 1(October 1995).  

A February 1999 VA treatment record reflects the genitalia 
were examined.  Examination revealed the following:  
[u]rethral meadis adequate.  Testes fairly firm without 
masses.  Testes are moderately atrophic, there are no cord or 
scrotal masses.  Rectal sphincter tone good, no rectal 
masses.  Prostate, small, smooth, firm, and symmetrical with 
well defined landmarks."  

The appellant under VA examination in March 1999.  The 
examiner stated that he was unable to examine the genitalia 
because of the appellant's pain and desire to leave the 
examination room.  

On VA examination in August 2000, the diagnosis was 
"impotence which the [appellant] relates to his 2 surgeries 
in 1990 and 1991 involving TURP's.  The examiner stated that 
he had no objective way of documenting or refuting the 
diagnosis.  He added that the diagnosis of impotence was 
based entirely on the appellant's reported history.  

A VA outpatient treatment record, dated in August 2000 notes 
the appellant's reported history of having had impotence 
since TURP's.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2003).  

A deformity of the penis which results in a loss of erectile 
power warrants a 20 percent evaluation.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 7522, penis 
deformity with loss of erectile power is evaluated as 20 
percent disabling.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2003).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The United States Court of Appeals for Veteran Claims' 
(Court) decision in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In this case, the 
initial agency of original jurisdiction (AOJ) decision was 
made prior to November 9, 2000, the date the VCAA was 
enacted.  Pelegrini I was withdrawn and replaced by Pelegrini 
v. Principi, No 01-944 (U.S. Vet App. Jun. 24, 2004).  
 
Pelegrini II indicated that the Court was not holding that 
where pre-AOJ-adjudication notice was not provided, the case 
must be returned to the AOJ for the adjudication to start 
all over again as though no AOJ action had ever occurred.  
The Court stated that it recognized that where the notice 
was not mandated at the time of the initial AOJ decision, 
the AOJ did not err in not providing such notice.  It 
indicated, however, that the appellant had the right to VCAA 
content-complying notice and proper subsequent VA process.  
In this case, a VCAA notice was sent in June 2003.  The 
appellant was provided with process in the January 2004 
supplemental statement of the case.  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  In this case, even though the AOJ did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in May 1995 
rating decision of the reasons and bases for the decision.  
He was further notified of this information in the June 1995 
statement of the case and the January 2004 supplemental 
statement of the case.  The Board concludes that the 
discussion in the May 1995 rating decision and in the 
statement and supplemental statement of the case, which were 
all sent to the appellant, informed him of the information 
and evidence needed to substantiate the claim.  By letters 
dated in June 2003 and February 2004, he was advised of the 
evidence he needed to submit to substantiate his claim, VA's 
duty to notify him about his claim, VA's duty to assist in 
obtaining evidence for his claim, what the evidence must show 
to substantiate his claim, what information or evidence was 
needed from him, what he could do to help with his claim, and 
what VA had done to help with his claim.  He was invited to 
submit additional evidence in the February 2003 Board remand.  
These actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  He was afforded a 
hearing.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  

Analysis

The appellant is appealing an original grant of compensation 
for impotence.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). Accordingly, 
the issue is whether a compensable rating for impotence is 
warranted at any time during the appeal period.  We conclude 
that the disability has not significantly changed and that a 
uniform rating is warranted.

A May 1995 rating decision granted benefits for impotence, as 
a residual of TURP, pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  A zero percent evaluation was assigned under 
Diagnostic Code 7599-7522.  The appellant was also awarded 
special monthly compensation for loss of use of a creative 
organ in that rating decision.

The AOJ has assigned the appellant a zero percent evaluation 
for impotence under 38 C.F.R. § 4.71a, Diagnostic Code 7522.  
Diagnostic Code 7522 code provides a 20 percent rating for 
deformity of the penis with loss of erectile power.  The 
question before the Board is whether a compensable rating 
should be assigned for impotence.  

The appellant asserts that impotence prevents his ability to 
perform sexually.  In order to warrant a compensable rating 
under Diagnostic Code 7522, there must be penis deformity 
with loss of erectile power.  In March 1991, the genitalia 
were normal.  A report of examination of the genitalia in 
February 1999 is absent for a finding of deformity.  The 
Board notes that on VA examination in March 1999, the 
appellant refused a genital examination.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

The evidence does not show that there is deformity of the 
penis.  There is no objective or subjective evidence of 
deformity.  Thus, it is clear that a compensable evaluation 
based on deformity of the penis with loss of erectile power 
is not warranted.  To the extent that the appellant is 
impotent, the AOJ accepted this fact and awarded special 
monthly compensation.  Impotence, however, without other 
factors does not warrant a schedular evaluation.  In regard 
to other claims, such were considered and denied.  The 
preponderance of the evidence is against a compensable 
evaluation and there is no doubt to be resolved.  

Extraschedular consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The evidence in this case 
fails to show that impotence now causes or has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards. 


ORDER

An compensable evaluation for impotence is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



